Citation Nr: 1206299	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a service-connected right knee disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a service-connected left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran's right knee is not limited to 15 degrees flexion, is not limited in extension, and does not exhibit recurrent subluxation or instability.

2.  The Veteran's left knee is not limited to 30 degrees flexion, is not limited in extension, and does not exhibit recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R.             §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5010-5260, 5257, 5261 (2011).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R.             §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5010, 5257, 5260, 5261 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that when determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59; see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this case, the Veteran seeks a rating in excess of 20 percent for his right knee degenerative joint disease, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  He also seeks a rating in excess of 10 percent for his left knee degenerative joint disease, which has been rated under DC 5010.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Diagnostic Code 5010, traumatic arthritis, is rated under 5003, degenerative arthritis, and provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 , Plate II (2011).

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran had a VA examination in August 2005.  The examiner did not indicate review of the claims file; however, because the issue concerns the current symptomatology of the knees and because the examiner completed a comprehensive examination, the Board finds that the Veteran has not been prejudiced by the oversight and that the examination report is adequate for rating purposes.  During the examination, the Veteran reported bilateral knee pain, stiffness, and aching with no incapacitation.  Functional impairment was reported as limited range of motion (ROM), flexibility, and instability.  He used a cane to walk and his gait was slightly abnormal.  His right knee had a 12 by 1 c.m. surgical scar.  ROM of the right knee measured to 90 degrees of flexion with pain at 80 degrees and to -5 degrees extension, with pain starting at -10.  ROM of the left knee measured to 125 degrees flexion, with pain at 115 degrees, and to 0 degrees extension.  The both knees were additionally limited by repetitive use, pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  

The examiner was unable to indicate the additional degree of limitation caused by the pain, fatigue, weakness, and lack of endurance without resort to speculation.  All other testing was within normal limits bilaterally.

Unfortunately, this report does not support the assignment of higher or additional separate ratings for either knee and, notwithstanding the fact that the Veteran used a cane, provides highly probative evidence against these claims.  An increased rating for the right knee requires that flexion be limited to 15 degrees; here, flexion measured 90 degrees with pain starting at 80 degrees.  For the left knee, flexion must be limited to 30 degrees, but his measured to 125 degrees with pain at 115.  Both knees had normal extension and neither showed signs of instability.  While the examiner noted additional impact due to the DeLuca criteria, even considering the potential impact, the Veteran's ROM is far greater that the criteria necessary for the next higher rating for limitation of flexion or a separate rating for limitation of extension.

The Veteran had another VA examination in January 2007.  The examiner did not indicate review of the claims file; however, as above, because the issue concerns the current symptomatology of the knees and because the examiner completed a comprehensive examination, the Board finds that the Veteran has not been prejudiced by the oversight and that the examination report is adequate for rating purposes.  During the examination, the Veteran reported chronic right knee pain and instability causing falls.  He also reported a painful left knee, but noted that it was not as severe as the right knee.  The left knee is not unstable.  He suffers flare-ups with weather changes and requires a cane to walk.  His activities are effected due to limited ability to walk due to pain.  ROM of both knees was normal, but repetitive use caused additional pain, weakness, and fatigue.  He noted that the weakness and fatigue was slightly less in the left knee with repetitive use.  The examiner found no instability of the knees.

Unfortunately, this examination report also does not support the assignment of an increased rating.  ROM for both knees was normal with no instability.  The examiner did not indicate the degree of impact the pain, weakness, and fatigue had on repetitive use; however, even giving the Veteran the benefit of the doubt, his ROM is far greater than the limitations required for even the currently assigned disability ratings, much less increased ratings.

To insure that the results of the above two examinations were correct, the Veteran had another VA examination in December 2009.  The examiner reviewed the claims file and examined the Veteran; therefore the examination report is adequate for rating purposes.  During the examination, the Veteran reported recurrent pain and swelling and diminished ROM.  He noted inability to engage in prolonged standing, bending, stooping or climbing activities.  He reported instability, pain, and stiffness.  He suffers moderate flare-ups every two to three weeks lasting one to two days that are precipitated by cold weather, standing, and walking.  Flare-ups cause moderate functional impairment.  He stated that her is unable to stand for more than a few minutes or walk more than a few yards.

The physical examination revealed antalgic gait.  The right knee exhibited crepitus, tenderness, pain at rest, guarding of movement, grinding, and a healed scar.  ROM measured to 105 degrees flexion and 0 degrees extension, with pain on movement.  Left knee symptomatology included crepitus and tenderness.  ROM measured to 120 degrees flexion and 0 degrees extension, with pain on movement.  The examiner noted objective evidence of pain following repetitive movement but found no additional limitation of motion.  The knee conditions severely impact his ability to perform chores, shopping, and exercise.  He cannot engage in sports.  The conditions moderately impact activities such as recreation, traveling, and bathing.  The conditions mildly impact dressing, toileting, and driving.

VA outpatient treatment records dated subsequent to the 2009 VA examination show continued treatment for his knees, including right knee steroid injections.  However, based upon the evidence, the Board finds that the 2009 VA examination and subsequent VA treatment records also fail to support the assignment of an increased rating.  Unfortunately, once again the Veteran's ROM for both knees is far greater than the limitations required for an increased rating or separate ratings under DC 5257, 5260, and/or 5261.  Extension was normal for both knees.  Recurrent subluxation or lateral instability was not found.  Flexion of the right knee was 105 degrees, far greater than the 15 degree measurement needed for an increased rating.  Flexion of the left knee was 120 degrees, far greater than the 30 degree measurement needed for increased rating.  The examiner found no additional limitation of motion with repetitive use, and even giving the benefit of the doubt, the Board cannot find that increased ratings are warranted.

With regard to Veteran's statement regarding his disabilities, the Board must find that these statements are clearly outweighed by the three VA examinations cited above, which provide evidence against not only an increased rating, but against the current evaluations.  The Veteran's statements are simply not consistent with the objective findings, which sometimes find difficulties finding objective evidence of a problem, let alone a basis for a higher evaluation.  While degenerative changes are indicated in x-rays, and the Veteran appears to note falling, the objective evidence in this case provides highly probative evidence against a finding of instability in either knee.  While the last VA examination noted that the knee conditions severely impact his ability to perform chores, shopping, and exercise, this finding appears to be based on what the Veteran stated to the examiner, not the objective evaluation, which simply fails to support the Veteran's claim and actually provides highly probative evidence against his claims.  Repeated examinations consistently provide highly probative objective evidence against these claims.  Taking into consideration the Veteran's complaints, the Board can justify the current evaluations, but no more.    

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria adequately encompass the Veteran's right and left knee symptomatology.  The schedular criteria provide for ratings in excess of those currently assigned, however, as noted above, the severity of the Veteran's symptomatology does not warrant increased ratings.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board finds no basis for such action in this case, however; the Veteran confirmed during his December 2009 VA examination that he was retired from work and the evidence does not otherwise suggest that the disabilities on appeal have rendered him unable to secure or follow a substantially gainful occupation.

In sum, the Board finds that the severity of his bilateral knee symptomatology does not meet the criteria necessary for an increased rating for either knee for any period during the pendency of his claim.  As the preponderance of the evidence is against the claims, the claims must be denied.




The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, initial notice compliant with the requirements of 38 C.F.R. § 3.159 was furnished to the Veteran in July 2005, prior to the appealed rating decision.  In June 2008 the Veteran was notified of the information required under Dingess and Vazquez-Flores.  The case has since been readjudicated, most recently in an October 2011 Supplemental Statement of the Case.  This combination of initial notice, post-decisional corrective action, and subsequent readjudication is sufficient to ensure that there have been no errors of notification that have prejudiced the Veteran.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was afforded a VA medical examinations as discussed above and which have been found adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an increased rating for a service-connected right knee disability is denied.

Entitlement to an increased rating for a service-connected left knee disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


